Citation Nr: 1402367	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-47 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 6, 2010 for the transfer of education benefits under the provisions of Title 38, United States Code, Chapter 33 (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from October 1986 to October 1989, November 2001 to October 2002, October 2006 to October 2008, November 2008 to August 2011, and January 2012 to January 2013.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C..  A transcript of that hearing is of record.  The record was held open for 30 days to allow the Veteran's newly appointed representative additional time to review the matter on appeal and submit further argument.  In February 2012, an informal hearing presentation was associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a July 19, 2010 letter, the Defense Manpower Data Center informed the Veteran that she had been approved by her Service to transfer her unused Post-9/11 GI bill benefits to a member of her immediate family.  It was noted that the transfer request date was July 6, 2010, and that the transfer status was effective that same date.  However, any actual documents in which the Veteran requested the transfer of her unused Post-9/11 GI bill benefits to a member of her immediate family is not associated with the education file.  It is unclear by what means the request was made.  There may have a request made through a website, and there may also have been a written request.  Therefore, it appears that the education file is incomplete.  Thus, a remand is necessary to allow the RO the opportunity to associate with the education file a full copy of the Veteran's application for education benefits, eligibility determinations, and requests for transfers, and any other evidence establishing the date of the earliest request for the transfer of the Veteran's unused Post-9/11 GI Bill Benefits to a family member.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the education folder the Veteran's full application for Chapter 33, Post-9/11 GI Bill benefits, to include all documentation in which entitlement was established and the Veteran's actual request to the Service department for a transfer of her unused Post-9/11 GI Benefits to a family member.

2.  Confirm the date of the earliest request for the transfer of the Veteran's unused Post-9/11 GI Benefits to a family member.  All documentation should be obtained and associated with the claims file.

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

